Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11176643. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-20 recites features/limitations of claims 1-20 of instant application.
For Example:

Instant application
Reference.
Claim limitation..
1. An image processor comprising:

a sharpening clamp circuit configured to receive a sharpening value for each pixel value from pixel values of pixels of a color in a raw input image data, and generate a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; and

a summation circuit coupled to the sharpening clamp circuit, the summation circuit configured to generate for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value, and output the corresponding corrected pixel value.






3. The image processor of claim 2, wherein the sharpening clamp circuit comprises:
a second sharpening circuit coupled to the first sharpening circuit, the second sharpening circuit configured to generate a residual delta value for each received pixel value based on a difference between the sharpening value for each received pixel value and a product of a predetermined sharpening strength for all of the pixel values and the sharpening value; and a clamp circuit coupled to the second sharpening circuit, the clamp circuit configured to receive the residual delta value for each received pixel value, and generate the clamped value for each of the received pixel values as a function of the residual delta value.

4. The image processor of claim 3, wherein the clamp circuit is configured to generate the clamped value for each of the received pixel values based on pixel values of a plurality of neighboring pixels in a first direction that are of a same color as the pixel corresponding to the received pixel value, and pixel values of a plurality of neighboring pixels in a second direction that are of a different color than the pixel.

5. The image processor of claim 4, wherein the clamp circuit is configured to generate the clamp value for each of the received pixel values by:
determining a highest pixel value from the pixel values of the plurality of neighboring pixels in the first direction;
determining a lowest pixel value from the pixel values of the plurality of neighboring pixels in the first direction; and calculating a weighted average pixel value of the plurality of pixels in the second direction as a function of pixel values of the plurality of pixels and a white balance gain; wherein the clamped value for each of the received pixel values is generated as a function of the highest pixel value, the lowest pixel value, the weighted average pixel value that corresponds to the received pixel value, and the residual delta value.

6. The image processor of claim 5, wherein the summation circuit is configured to generate for each received pixel value the corrected pixel value by summing the received pixel value, the product of the predetermined sharpening strength and the sharpening value for the pixel value, and the clamped value for the received pixel value.
7. The image processor of claim 5, wherein responsive to a sum of a received pixel value of a pixel and the product of the predetermined sharpening strength and the sharpening value for the pixel value being greater than the weighted average pixel value, and the residual delta value being less than zero, the corrected pixel value for the received pixel is determined as a function of the residual delta value, the weighted average pixel value of the plurality of pixels in the second direction, the lowest pixel value from the pixel values of the plurality of neighboring pixels in the first direction, and a sum of the received pixel value and the product of the predetermined sharpening strength and the sharpening value for the received pixel value.

8. The image processor of claim 7, wherein responsive to the sum of the received pixel value of the pixel and the product of the predetermined sharpening strength and the sharpening value for the pixel value being less than the weighted average pixel value, and the residual delta value being greater than zero, the corrected pixel value for the received pixel is determined as a function of the residual delta value, the weighted average pixel value of the plurality of pixels in the second direction, the highest pixel value from the pixel values of the plurality of neighboring pixels in the first direction, and the sum of the received pixel value and the product of the predetermined sharpening strength and the sharpening value for the received pixel value .

9. The image processor of claim 1, wherein the raw input image data and the clamped pixel values are in a Bayer pattern.

10. The image processor of claim 2, wherein the pixel values of pixels of the color in the raw input image data includes pixel values of pixels in colors of red, green, and blue, and wherein the first sharpening circuit is configured to generate sharpening values for pixel values of two of the colors but does not generate sharpening values for pixel values of a remaining one of the colors.

11. The image processor of claim 10, wherein the two colors are blue and red, and the remaining one of the colors is green.

12. A method comprising: receiving a sharpening value for each pixel value from pixel values of pixels of a color in a raw input image data; generating a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; generating for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value; and outputting for each received pixel value the corresponding corrected pixel value.


20. A system comprising:
an image sensor comprising configured to capture an image data;
an image processor comprising: a sharpening clamp circuit configured to receive a sharpening value for each pixel value from pixel values of pixels of a color in a raw input image data, and generate a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; and

a summation circuit coupled to the sharpening clamp circuit, the summation circuit configured to generate for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value, and output the corresponding corrected pixel value.
Claim.
1. An image processor comprising: a first sharpening circuit configured to: receive pixel values of pixels of a color in a raw input image data; and generate for each of the received pixel values a sharpening value that increases sharpness of the corresponding pixel; a sharpening clamp circuit coupled to the first sharpening circuit and configured to receive the sharpening value for each of the received pixel values from the first sharpening circuit, and generate a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; and a summation circuit coupled to the first sharpening circuit and the sharpening clamp circuit, the summation circuit configured to generate for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value, and output the corresponding corrected pixel value.

2. The image processor of claim 1, wherein the sharpening clamp circuit comprises: a second sharpening circuit coupled to the first sharpening circuit, and configured to generate a residual delta value for each received pixel value based on a difference between the sharpening value for each received pixel value and a product of a predetermined sharpening strength for all of the pixel values and the sharpening value; and a clamp circuit coupled to the second sharpening circuit, and configured to receive the residual delta value for each received pixel value, and generate the clamped value for each of the received pixel values as a function of the residual delta value.


3. The image processor of claim 2, wherein the clamp circuit is configured to generate the clamped value for each of the received pixel values based on pixel values of a plurality of neighboring pixels in a first direction that are of a same color as the pixel corresponding to the received pixel value, and pixel values of a plurality of neighboring pixels in a second direction that are of a different color than the pixel.

4. The image processor of claim 3, wherein the clamp circuit is configured to generate the clamp value for each of the received pixel values by: determining a highest pixel value from the pixel values of the plurality of neighboring pixels in the first direction;
 determining a lowest pixel value from the pixel values of the plurality of neighboring pixels in the first direction; and calculating a weighted average pixel value of the plurality of pixels in the second direction as a function of pixel values of the plurality of pixels and a white balance gain; wherein the clamped value for each of the received pixel values is generated as a function of the highest pixel value, the lowest pixel value, the weighted average pixel value that corresponds to the received pixel value, and the residual delta value.

5. The image processor of claim 4, wherein the summation circuit is configured to generate for each received pixel value the corrected pixel value by summing the received pixel value, the product of the predetermined sharpening strength and the sharpening value for the pixel value, and the clamped value for the received pixel value.
6. The image processor of claim 4, wherein responsive to a sum of a received pixel value of a pixel and the product of the predetermined sharpening strength and the sharpening value for the pixel value being greater than the weighted average pixel value, and the residual delta value being less than zero, the corrected pixel value for the received pixel is determined as a function of the residual delta value, the weighted average pixel value of the plurality of pixels in the second direction, the lowest pixel value from the pixel values of the plurality of neighboring pixels in the first direction, and a sum of the received pixel value and the product of the predetermined sharpening strength and the sharpening value for the received pixel value.

7. The image processor of claim 6, wherein responsive to the sum of the received pixel value of the pixel and the product of the predetermined sharpening strength and the sharpening value for the pixel value being less than the weighted average pixel value, and the residual delta value being greater than zero, the corrected pixel value for the received pixel is determined as a function of the residual delta value, the weighted average pixel value of the plurality of pixels in the second direction, the highest pixel value from the pixel values of the plurality of neighboring pixels in the first direction, and the sum of the received pixel value and the product of the predetermined sharpening strength and the sharpening value for the received pixel value.

8. The image processor of claim 1, wherein the raw input image data and the clamped pixel values are in a Bayer pattern.

9. The image processor of claim 1, wherein receiving pixel values of pixels of the color in the raw input image data includes receiving pixel values of pixels in colors of red, green, and blue, and wherein the first sharpening circuit is configured to generate sharpening values for pixel values of two of the colors but does not generate sharpening values for pixel values of a remaining one of the colors.

10. The image processor of claim 9, wherein the two colors are blue and red, and the remaining one of the colors is green.

11. A method comprising: receiving pixel values of pixels of one or more colors in a raw input image data; generating for each of the received pixel values a sharpening value that increases sharpness of the corresponding pixel; generating a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; generating for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value; and outputting for each received pixel value the corresponding corrected pixel value.

20. A system comprising: an image sensor comprising configured to capture an image data; an image processor comprising: a first sharpening circuit configured to: receive pixel values of pixels of a color in a raw input image data; and generate for each of the received pixel values a sharpening value that increases sharpness of the corresponding pixel; a sharpening clamp circuit coupled to the first sharpening circuit and configured to receive the sharpening value for each of the received pixel values from the first sharpening circuit, and generate a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; and a summation circuit coupled to the first sharpening circuit and the sharpening clamp circuit, the summation circuit configured to generate for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value, and output the corresponding corrected pixel value.

Explaining of the difference for ODP…


Allowable Subject Matter
2.		Claims 1-20 would be in allowable condition, if applicant overcome the double patenting rejection above.
Reasons for Allowance
3.		The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Jiang et al. US 8730329, teaches “The output of the horizontal sharpening filter 204 is received by a clamp unit 214, having clamp values E2 and E3. E2 may correspond to a maximum positive sharpening limit, and E3 may correspond to a maximum negative sharpening limit. The clamp unit 214 is configured to adjust the output of the horizontally filtered image such that signals which are outside of the sharpening window defined by E2 and E3 are excluded. The clamped output is received at a subtraction unit 215 which subtracts a subtraction threshold E1 from the clamped signal. The output of the subtraction unit 215 is received by a multiplier which multiplies the signal by a horizontal sharpening degree 216 equal to K1.
The signal is then received by a clamp unit 220, which clamps the signal based on a maximum positive sharpening limit E4, and a maximum negative sharpening limit E5. The clamp unit 220 is configured to adjust the output of the vertically filtered image such that signals which are outside of the sharpening window defined by E4 and E5 are excluded. The clamped output is received at a subtraction unit 222 which subtracts a subtraction threshold E1 from the clamped signal. The output of the subtraction unit 222 is received by a multiplier which multiplies the signal by a vertical sharpening degree 224 equal to K2 . col.7 lines 1-32.
Jiang failed to teach or suggest for An image processor comprising:
a sharpening clamp circuit configured to receive a sharpening value for each pixel value from pixel values of pixels of a color in a raw input image data, and generate a clamped value for each of the received pixel values as a function of the sharpening value for the corresponding pixel value, the clamped value limiting a degree of sharpening applied to each pixel value; and a summation circuit coupled to the sharpening clamp circuit, the summation circuit configured to generate for each received pixel value a corresponding corrected pixel value as a function of the received pixel value and the clamped value associated with the received pixel value, and output the corresponding corrected pixel value. As cited in independent claims 1,12 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUGIMOTO et al. US 20170024863 cited because the reference teaches “[0186] The imaging element 112 includes a plurality of pixels which are arranged in a matrix using a predetermined pattern array (for example, a Bayer array, a G stripe RIG full checkered pattern, an X-Trans array, or a honeycomb array).
Kano US 20130050544 is cited because the reference teaches “the image recovery filter includes no chromatic difference of magnification correction component, which thus corrects the spread and asymmetry of the aberrations to sharpen the image but does not correct the translation component of the chromatic difference of magnification”, in [0156].
Fu et al. US 20110305277 is cited because the reference teaches “The resolution of Cr and Cb components are subsequently reduced by chroma subsampling 250. Since low-pass filtering may be used in the chain of processing, such as demosaicing 220, edge enhancement 260 is often used to artificially sharpen the image. While sharpening may cause the image appear to be sharper, it may result in higher data rate for the subsequent compression”, in [0023].
Dosluoglu US 20080130031 is cited because the reference teaches “ [0086] The apparatus and method of this invention further provides sharpening and smoothing of the image by scaling the second order derivative. The calculated color data for all the interstitial spaces adjacent to each pixel is averaged to further sharpen the image”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664